id office uilc cca-724160-08 ----------------------------- number release date from -------------------- sent to------------------------------------- cc thu pm subject re do you have a minute to answer a question about social_security_tax contributions to the thrift_savings_plan are not includable in income at the time of contribution but are subject_to fica tax at the time of contribution distributions from the thrift_savings_plan are not subject_to fica there is no nonduplication rule that applies to tsp if fica was not paid at the time of contribution as is required distributions from the plan still are not subject_to fica the nonduplication rule only applies to nonqualified_deferred_compensation the tax treatment of thrift_savings_plan contributions is addressed in sec_7701 - those sections essentially say that tsp is to be treated like a qualified_plan under a and contributions to the plan are not includable in income merely because they are elective sec_7701 says that nothing in paragraph j shall be construed to provide that basic_pay contributed to tsp is not included in the term wages for purposes of a because tsp is like a 401_k_plan i think the provision that makes contributions to tsp subject_to fica is sec_3121 pub says at page that elective_deferrals including elective contributions to tsp are not included in wages subject_to income_tax at the time contributed however they are included in wages subject_to social_security and medicare taxes
